 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARA ELNESS,                                    No. 2:17-cv-02289-WBS-CKD
12                     Plaintiff,
13          v.                                       ORDER AND
14   SANGHA AND SONS, LLC, et al.,                   ORDER TO SHOW CAUSE
15                     Defendants.
16

17          On August 21, 2019, the court held an informal conference to discuss the status of

18   defendant Sangha and Sons, LLC (“defendant”) and defense counsel Michael Welch’s

19   (“counsel”) compliance with the court’s August 1, 2019 order on plaintiff’s motion for a

20   contempt order. (See ECF Nos. 60, 53.) Plaintiff’s counsel Aaron Clefton and defendant’s

21   counsel Michael Welch appeared.

22   Background

23          On August 1, 2019, the court ordered defendant and counsel to pay sanctions to plaintiff’s

24   counsel in the amount of $3,147.50 for plaintiff’s cost of bringing the motion. (ECF No. 60 at 6.)

25   Dividing this amount equally between defendant and counsel results in them each owing

26   plaintiff’s counsel $1,573.75 in monetary sanctions.

27          Previously, on June 7, 2019, the court ordered counsel to pay $250.00 and defendant to

28   pay $1,555.50 in monetary sanctions for plaintiff’s cost of bringing the motion to compel
                                                     1
 1   addressed therein. (ECF No. 51 at 4.)

 2          Combining the amounts from these two orders results in the following monetary sanctions

 3   defendant and counsel each owe:

 4      -   Defendant owes plaintiff’s counsel a total of $3,129.25 ($1,555.50 per the court’s June 7,

 5          2019 order (ECF No. 51) plus $1,573.75 per the court’s August 1, 2019 order (ECF No.

 6          60)); and

 7      -   Counsel owes plaintiff’s counsel a total of $1,823.75 ($250 per the court’s June 7, 2019

 8          order (ECF No. 51) plus $1,573.75 per the court’s August 1, 2019 order (ECF No. 60)).

 9   August 21, 2019 Conference

10          During the August 21, 2019 conference, counsel represented that he has personally paid

11   plaintiff’s counsel $1,805.50. Plaintiff’s counsel confirmed receipt of this amount. Counsel also

12   represented that defendant has not complied with either of the court’s sanction orders (ECF Nos.

13   51 and 60). In other words, defendant has not provided counsel with any money to satisfy the

14   $3,129.25 in monetary sanctions owed to plaintiff’s counsel.

15          Good cause having been shown, the court finds that counsel has substantially complied

16   with the court’s orders that he pay plaintiff’s counsel monetary sanctions. Counsel shall therefore

17   be relieved from any further obligation to pay monetary sanctions.

18          Regarding defendant’s production in accordance with the court’s prior orders, plaintiff’s

19   counsel represented that defendant has failed to produce most of the documents. The court finds

20   that defendant’s noncompliance with this court’s orders to pay monetary sanctions and produce
21   documents is grounds for sanctions, including a recommendation to strike defendant’s answer or

22   dismiss this action for failure to defend. See Local Rule 110 (“Failure of counsel or of a party to

23   comply with these Rules or with any order of the Court may be grounds for imposition by the

24   Court of any and all sanctions authorized by statute or Rule or within the inherent power of the

25   Court.”).

26          The court will give defendant an opportunity to provide the court with any information
27   regarding his failure to (1) pay monetary sanctions per the court’s orders, and (2) produce all

28   documents per the court’s orders.
                                                      2
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1.        Counsel Michael Welch is relieved from any further obligation to pay monetary

 3                       sanctions to plaintiff’s counsel.

 4             2.        Defendant Sangha and Sons, LLC shall show cause within fourteen (14) days why

 5                       the court should not impose additional sanctions and/or issue findings and

 6                       recommendations to strike defendant’s answer or dismiss this action for failure to

 7                       comply with a court order.

 8             3.        Defendant is advised that its failure to timely respond to this court may result in a

 9                       recommendation that defendant’s answer be stricken and the Clerk of Court enter

10                       defendant’s default for failure to defend.

11             4.        Within three (3) business days of the date of this order, counsel Michael Welch

12                       shall serve a copy of this order on defendant Sangha and Sons, LLC and file a

13                       declaration of service.

14   Dated: August 23, 2019
                                                             _____________________________________
15
                                                             CAROLYN K. DELANEY
16                                                           UNITED STATES MAGISTRATE JUDGE

17

18   15 elness2289.osc

19

20
21

22

23

24

25

26
27

28
                                                             3
